Exhibit Pearson Data Management (a business unit of Pearson plc) Carve-Out Financial Statements December 31, 2007, 2006 and Pearson Data Management (a business unit of Pearson, plc) Contents to Carve-Out Financial Statements Page Report of Independent Auditors 3 Statement of Operations Years Ended December 31, 2007, 2006 and 2005 4 Balance Sheets December 31, 2007 and 2006 5 Statement of Business Unit Equity 6 Years Ended December 31, 2007, 2006 and 2005 Statement of Cash Flows 7 Years Ended December 31, 2007, 2006 and 2005 Notes to Financial Statements 8 Report of Independent Auditors Tothe Board of Directors of Pearson plc In our opinion, the accompanying balance sheetsand the related statements of operations, of business unit equity and of cash flows present fairly, in all material respects, the financial position of Pearson Data Management (the “Business”), a business unit of Pearson plc, as of December31, 2007 and 2006, and the results of its operations and its cash flows for each of the three years in the period ended December31, 2007 in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the management of Pearson Data Management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1, the Business and its parent, Pearson plc, engage in extensive inter-company transactions, and the Business relies on its parent for certain of its operational and administrative support for which it is allocated costs on a basis that management believes is appropriate in the circumstances.The amounts recorded for these transactions and allocations are not necessarily representative of the amounts that would have been reflected in the financial statements had the Business been an entity operated independently of the parent. As discussed in Note 13, the Business changed its method of accounting for share-based payments as of January 1, 2006. /s/ PricewaterhouseCoopers LLP March 14, 2008 3 Pearson Data Management (a business unit of Pearson, plc) Statement of Operations (in thousands) Year ended December 31, 2007 2006 2005 Net revenues Revenues, external $ 111,997 $ 111,753 $ 114,080 Revenues, affiliates 2,680 2,022 1,555 Total net revenues 114,677 113,775 115,635 Cost of revenues Cost of revenues, external 63,777 64,346 61,197 Cost of revenues, affiliates 2,090 1,626 1,294 Total cost of revenues 65,867 65,972 62,491 Gross profit Gross profit, external 48,220 47,407 52,883 Gross profit, affiliates 590 396 261 Total gross profit 48,810 47,803 53,144 Operating expenses Sales, marketing, general and administrative expenses 23,692 24,186 25,986 Research and development expenses 1,838 1,592 695 Total operating expenses 25,530 25,778 26,681 Income before income taxes 23,280 22,025 26,463 Provision for income taxes 9,174 8,615 10,301 Net income $ 14,106 $ 13,410 $ 16,162 The accompanying notes are integral part of these financial statements. 4 Pearson Data Management (a business unit of Pearson, plc) Balance Sheets (in thousands) As of December 31, 2007 2006 Assets: Current assets Accounts receivable, net $ 15,384 $ 17,348 Inventories 6,496 8,476 Deferred tax assets 972 1,433 Prepaid and other current assets 309 451 Total current assets 23,161 27,708 Goodwill, net 167,437 167,437 Property, plant and equipment, net 12,988 13,473 Intangible assets, net 3,682 5,209 Software development costs, net 3,865 4,474 Other long-term assets 204 100 Total assets $ 211,337 $ 218,401 Liabilities: Current liabilities Accounts payable $ 3,018 $ 3,887 Accrued compensation and awards 3,307 2,498 Other accrued liabilities 1,567 1,390 Deferred income 7,808 8,414 Total current liabilities 15,700 16,189 Long-term liabilities Deferred tax liabilities 3,743 4,541 Deferred income 2,073 1,716 Other long-term liabilities 65 47 Total long-term liabilities 5,881 6,304 Total liabilities $ 21,581 $ 22,493 Commitments and contingencies (Notes 11 & 15) - - Business unit equity 189,756 195,908 Total liabilities and business unit equity $ 211,337 $ 218,401 The accompanying notes are integral part of these financial statements. 5 Pearson Data Management (a business unit of Pearson, plc) Statement of Business Unit Equity (in thousands) Balance, December 31, 2004 $ 192,671 Net income 16,162 Net transfer to parent (13,394 ) Balance, December 31, 2005 195,439 Net income 13,410 Stock-based compensation expense 96 Net transfer to parent (13,037 ) Balance, December 31, 2006 195,908 Net income 14,106 Stock-based compensation expense 114 Net transfer to parent (20,372 ) Balance, December 31, 2007 $ 189,756 The accompanying notes are integral part of these financial statements. 6 Pearson Data Management (a business unit of Pearson, plc) Statement of Cash Flows (in thousands) Year Ended December 31, 2007 2006 2005 Cash flows from operating activities Net income $ 14,106 $ 13,410 $ 16,162 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,647 4,562 4,417 Loss on disposal of property and equipment 9 2 16 Deferred income taxes (337 ) (417 ) 232 Stock-based compensation expense 114 96 - Changes in operating assets and liabilities: Accounts receivable 1,964 (939 ) (358 ) Inventories 1,980 (1,268 ) (931 ) Prepaids and other current assets 141 251 (283 ) Accounts payable (869 ) 1,275 (213 ) Accrued compensation, awards and other 986 415 (2,929 ) Deferred income (606 ) (594 ) 405 Other assets (104 ) 23 (3 ) Other long-term liabilities 376 (215 ) 483 Net cash provided by operating activities 22,407 16,601 16,998 Cash flows from investing activities Capital expenditures for property, plant and equipment (1,843 ) (2,005 ) (2,105 ) Capitalized software development costs (495 ) (1,505 ) (1,499 ) Net cash used in investing activities (2,338 ) (3,510 ) (3,604 ) Cash flows from financing activities Net transfer to parent (20,069 ) (13,091 ) (13,394 ) Net cashused in financing activities (20,069 ) (13,091 ) (13,394 ) Net increase (decrease) in cash and cash equivalents - - - Cash and cash equivalents, beginning of year - - - Cash and cash equivalents, end of year $ - $ - $ - Supplemental disclosure of non cash investing activities Intercompany transfers of property and equipment - (out) in $ (303 ) $ 54 $ - Supplemental disclosure of cash flow information Income taxes $ 9,511 $ 9,032 $ 10,069 Income taxes are paid as part of the distribution of cash to Pearson The accompanying notes are integral part of these financial statements. 7 Pearson Data Management (a business unit of Pearson, plc) Notes to the Financial Statements (in thousands) 1. Basis of Presentation and Description of Business Basis of Presentation Pearson Data Management (“PDM”, or the “Company”, or the “Business”) operates as a business unit of NCS Pearson Inc., which is a business unit of Pearson, plc (“Pearson” or “Parent”), and not as a stand-alone company. The accompanying carve-out financial statements have been prepared from Pearson historical accounting records and are presented on a carve-out basis to include the historical financial position, results of operations and cash flows applicable to the Business.No direct ownership relationship exists amongst all the operations comprising PDM.Business unit equity represents equity and net cash transactions with Parent. PDM receives substantial management and shared administrative services from Pearson.PDM and Pearson engage in certain inter-company transactions.PDM relied on Pearson for certain of its operational and administrative support during the years ended December 31, 2007, 2006 and 2005.These transactions with Pearson enable the Business to manufacture and sell products, earn revenue, maintain adequate working capital and fund obligations that arise in the normal course of business.The statements of operations include allocations of certain Pearson corporate expenses, including:accounting, financial reporting, insurance, legal, human resources, payroll, tax, business licenses, public relations and charitable contributions.The Business benefits from Pearson agreements with third parties related to sales arrangements and distribution agreements; cost sharing arrangements covering branding and marketing expenses; intangible development and research and development services agreements, trademark license agreements, agreements and arrangements related to the use of licensed business technology and the use of trademarks; and agreements related to the use of real property. Management believes the assumptions and allocations underlying the balance sheets and the related statements of operations are reasonable and appropriate under the circumstances.The expenses and cost allocations have been determined on a basis that Pearson and PDM consider to be a reasonable reflection of the utilization of services provided or the benefit received by PDM during the periods presented.However, the amounts recorded for these transactions and allocations are not necessarily representative of the amounts that would have been reflected in the financial statements had PDM been an entity that operated independently of Pearson. See Note 2, “Related Party Transactions” for further information regarding the relationships between PDM and Pearson, including the basis for cost allocations included in these carved-out financial statements. 8 Pearson Data Management (a business unit of Pearson, plc) Notes to the Financial Statements (in thousands) See Note 16, “Subsequent Events” for further information regarding the sale of the Company. Nature of Operations PDM is the provider of a wide variety of data collection hardware, software, print and outsourcing services for test scoring, student records management, surveys, enrollment and patient encounter applications. 2. Related Party Transactions Pearson provides full funding for the operation of its business units.Pearson views all inter-company balances as an equity investment in the business unit and will not, in the short term, require payment to or from the business unit for the outstanding amount. In addition, Pearson does not receive or charge interest to its business units on the inter-company balance. PDM provides printed forms, scanners and field services to Pearson affiliates under various arrangements.PDM charges Pearson affiliates the direct costs to produce the product or deliver the service, plus an agreed amount for recovery of indirect and support costs.The direct costs plus an agreed amount for recovery of indirect and support costs do not provide the same level of gross profit that PDM receives on sales to third parties. The statement of operations includes direct expenses for cost of revenue, research and development, sales and marketing, distribution and administration as well as allocations of expenses arising from shared services and infrastructure provided by Pearson and Pearson affiliates to PDM.Pearson and Pearson affiliates allocate costs to PDM based on a percent of revenue or headcount measures to cover support and services in the following areas: accounting, financial reporting, insurance, legal, human resources, payroll, tax, business licenses, public relations and charitable contributions.PDM receives technology support from Pearson and Pearson affiliates in the areas of server hosting, disk space, LAN, WAN, voice, Internet, ERP support, help desk support, IT security and related IT infrastructure.These technology costs are allocated based on cost drivers such as server counts, ports, personal computers, and software licenses.In addition, PDM receives an allocation of expenses for head office group level management which consists primarily of payroll and related costs.Pearson management believes the above allocations represent a reasonable allocation methodology.However, these allocations and estimates are not necessarily indicative of the costs and expenses that would have resulted if the PDM business had been operating as a stand alone entity.It is not practical to estimate the costs and expenses that would have resulted on a stand alone basis. Employees working in PDM participate in Pearson’s defined contribution, medical, dental and other employee benefit plans.The actual costs of these plans are pooled at 9 Pearson Data Management (a business unit of Pearson, plc) Notes to the Financial Statements (in thousands) the Pearson level and allocated to PDM as a percentage of actual payroll costs.
